PER CURIAM.
The defendant appeals a final judgment entered at the conclusion of a trial before the court without jury. His contention is that the court’s findings are not based upon sufficient evidence. From our view of the record, we find that there was competent, substantial evidence to support the trial court’s findings and, therefore, the judgment is affirmed with respect to the contentions made under the defendant’s first point directed to the merits of the cause. See Manchester Insurance & Indemnity Company v. Novack, 284 So.2d 433 (Fla. 3d DCA 1973).
The defendant’s second point urges error in that portion of the judgment which:
“ORDERED AND ADJUDGED that should Appeal be taken by Defendant EDWARD L. NEZELEK OF FLORIDA, INC., from the aforesaid Final Judgment such Notice of Appeal would operate as a supersedeas and stay all proceedings in this cause upon the Defendant filing herein a bond in the amount of $10,877.00 with good and sufficient surety, to be approved by the Clerk of this Court, conditioned to pay to the Plaintiff all costs and damages including the reasonable fees for the services of his attorney on this Appeal which he may sustain by reason of the stay of these proceedings in the event this Final Judgment Appeal shall be affirmed or the Appeal dismissed.”
There is no authority for the inclusion of the provision for the payment of an attorney’s fee on appeal in a supersedeas of a judgment for money alone. See Fla.R. App.P. 9.310(b)(1).
Accordingly, that portion of the judgment specifying that the supersedeas bond shall provide for the payment of an attorney’s fee is reversed and that provision in *54the bond filed by the defendant for the payment of an attorney’s fee is stricken therefrom.
Affirmed in part and reversed in part with directions.